Title: To Thomas Jefferson from Jean Pierre Blanchard, 16 October 1793
From: Blanchard, Jean Pierre
To: Jefferson, Thomas



Monsieur
Philadelphie ce 16 8bre. 1793

Je ne m’attendais pas en quittant l’Europe a ce qui m’arrive aujourdhui dans ce continent. Heureux dans tous mes voyages, je n’avais garde de prévoir le sort funeste qui m’était reservé a Philadelphie: Après bien des traveaux et des succès, il ne me reste plus que l’honneur et la vie et je vois avec douleur que je ne puis conserver l’un Sans détruire l’autre, car si je quitte Philadelphie, ainsi que j’aurais dû prudemment le faire il y a longtems, de petittes dettes criardes que j’ai été forcé de contracter, feront beaucoup de bruit, on ne se persuadera pas que mon intention est de ne faire de tort a qui que ce Soit: Si je reste, le danger est d’autant plus émminent que j’ai des terreurs paniques de la maladie qui continue ses ravages.
Je m’adresse donc à vous, Monsieur, sans rougir et avec d’autant plus de confiance que seul dans ce pays vous savez apprécier les artistes et leurs malheurs: Je vous supplie Monsieur de déterminer Monsieur le Général Washington a me faire un prêt de 400 dollars, je m’engagerai sur mon honneur de les rendre avant le printems prochain, époque à laquelle je quitterai l’amérique, après en avoir visité les principales villes, pour retourner en Europe. Ayez s’il vous plait la bonté Monsieur d’observer a Monsieur le Président que c’est la prémiere fois que je me trouve obligé a faire un emprunt et qu’Etranger dans ce pays je ne puis absolument m’adresser a nulle autre personne, car ce n’est qu’après voir bien reflechi, consideré et consulté, que je fais cette demande.
Je signerai l’obligation telle qu’il vous plaira me la faire passer et y ferai honneur dans Son tems.
Je ne doute pas Monsieur, que vos momens ne soyent prétieux, mais néamoins j’espere qu’a cause des arts que vous aimez a protéger, vous daignerez prendre ma lettre en considération en apuyant ma demande auprès de Monsieur le Président.
Le tems est pressant Monsieur, jamais position n’égala la mienne; ce n’est que la cruelle alternative ou je Suis qui me determine a prendre le seul et dernier party qui me reste.
Qui aurait jamais pu Se persuader qu’après tant de traveaux et de
 
Succès couronnès en Europe, je serais reduit, un jour, a faire un tel emprunt en Amérique? C’est le sort qui le veut il faut Si Soumettre, j’espere que je serai plus heureux dans les autres villes du continent: je viens de joindre a mes opérations de Phisique et de mécanique, un Automatte qui imite parfaitement la nature, fait diverses fonctions de l’homme avec sa même agilité et souplesse, je ne doute pas que cette piece, unique dans son genre avec mon Carosse curieux et l’aërostation ne fassent beaucoup d’effet dans les autres villes ou je me propose d’aller sitôt que j’aurai reçu l’honneur de votre réponse Sans laquelle je reste dans le plus grand embaras et ne puis prendre aucun party. Je suis avec beaucoup de respect Monsieur Votre très humble et très obeissant serviteur

Blanchard

